Title: To Benjamin Franklin from Jean-Jacques and Angélique-Michèle-Rosalie Jogues de Martinville Lafreté, 1 December 1781
From: Lafreté, Jean-Jacques de,Lafreté, Angélique-Michèle-Rosalie Jogues de Martinville
To: Franklin, Benjamin


Paris ce 1er Xbre. 1781
M. & Mde. La freté Doivent un Compliment à Monsieur Franklin Sur Les Succés de nos bons amis les amériquains. Ils Lui proposent de venir Célébrer avec eux Lundy Prochain 3 de ce mois La fameuse journée du 19. 8bre. Mesdames des deux Ponts, et m. Le comte Guillaume font lhonneur à m. & à Mde. Lafreté de venir diner Chez eux Lundy, et ils desireraient Tous infiniment que Monsieur Franklin, & Monsieur son fils voulussent etre de La partie, et qu’ils engageassent Monr. L’abbé de La Roche a Les accompagner.
